       Case 1:17-cv-07327-AJN-BCM Document 64 Filed 06/25/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                 6/25/2020
  Laurene Yu,

                          Plaintiff,
                                                                        17-cv-7327 (AJN)
                  –v–
                                                                             ORDER
  City of New York, et al.,

                          Defendants.




ALISON J. NATHAN, District Judge:

        On June 15, 2020, Defendants filed a motion to dismiss the complaint pursuant to Rule
12(b) of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has 21 days
after the service of a motion under Rule 12(b) to amend the complaint once as a matter of course.
However, since Plaintiff is proceeding pro se, Plaintiff shall be given additional time to amend
the complaint. Accordingly, it is hereby ORDERED that if Plaintiff intends to file an amended
complaint, Plaintiff shall do so by August 1, 2020. Plaintiff is hereby advised that any amended
complaint will completely replace the original complaint. Accordingly, if Plaintiff files an
amended complaint, it should include all of the information Plaintiff believes is necessary to
make a short, plain statement explaining why she is entitled to relief against each defendant.
Plaintiff is on notice that declining to amend her pleadings to timely respond to a fully briefed
argument in the Defendants’ June 15, 2020 motion to dismiss may well constitute a waiver of the
Plaintiff’s right to use the amendment process to cure any defects that have been made apparent
by the Defendants’ briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797
F.3d 160, 190 (2d Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend
has long been held proper, such as undue delay, bad faith, dilatory motive, and futility.”).
        If Plaintiff chooses to amend, Defendants may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that they intend to rely on the initially-filed
motion to dismiss.
        IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall serve
      Case 1:17-cv-07327-AJN-BCM Document 64 Filed 06/25/20 Page 2 of 2



her opposition to Defendants’ motion to dismiss by August 1, 2020. Defendants’ reply, if any,
shall be served by August 15, 2020.
          (ither party may request an extension of the briefing schedule for the motion. A
deadline will be extended if the party demonstrates that its pursuit of the action has been diligent
and that there is a good reason for extending the deadline.
          'efendants’ request to stay all discovery in this matter pending resolution of the motion
to dismiss, Dkt. No. 63, is GHQLHGDVSUHPDWXUHDVQR5XOHFRQIHUHQFHKDVEHHQKHOGDQGQR
VFKHGXOLQJRUGHUKDV\HWEHHQHQWHUHG1RQHWKHOHVVQo discovery shall proceed until the motion
to dismiss is resolved.
          Chambers will mail a copy of this Order to Plaintiff and that mailing will be noted on the
docket.

          SO ORDERED.




Dated: June 22, 2020
        New York, New York


                                                __________________________________
                                                        ALISON J. NATHAN
                                                      United States District Judge
